PER CURIAM.
m • • . , - , Claiming that a sentence of two years to run consecutively with a sentence defendant was serving was, because of the provisions of Section 3568, Title 18 U.S. D., beyond the power of the court to impose, appellant filed a motion, pursuant to Section 2255, Title 28 U.S.C., to vacate an<^ se^ it aside.
m7 ,. , . , . . The district judge, m an unreported . . . . , . opinion giving the correct reasons for his ,. , .®. . , _ , actl0n and Cltmg m suPPort Dockery v. Hiatt, 5 Cir., 197 F.2d 333 and Hiatt v. Ellis, 5 Cir 192 F.2d 119 denied his mo-tion, and this appeal followed,
For the reasons given and upon the authorities cited by the district judge, the judgment appealed from is Affirmed.